DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 June 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-7, 9-11, and 21-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urai (JPS5582651 as provided by Applicant) optionally in view of Kon (JPS6182778 as provided by Applicant), Hashimoto (JPS5110632 as previously provided by Applicant), and/or Takezawa et al. (US Patent Application Publication Number 2009/0110941).
Regarding claim 1, Urai discloses a vehicle seat assembly (it would be usable as such) comprising: a leather trim cover assembly disposable over a cushion, the leather trim cover assembly having a leather upper layer (1 and/or 2; see the paragraph bridging pages 17 and 18 of Applicant’s submitted copy of the reference and translation beginning “In the present invention…”) and a foundation layer (3) secured to the upper layer at radio-frequency weld points (at 5; “high-frequency” bonding being viewed as equivalent to “radio-frequency” welding), the trim assembly having a plurality of spaced apart raised and resilient pre-defined geometric shaped protrusions (raised portions between points 5) bonded to the upper layer, the radio-frequency weld points defining a plurality of design boundaries, each design boundary adjacent a raised portion of a protruding design in the trim cover assembly (see figures).  Urai may not clearly disclose a cushion or welding as Applicant intends.  Such features are well-known as shown by Kon as well as Hashimoto and Takezawa as described in the 18 November 2020 office action.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide an arrangement as claimed based on normal variation and/or by incorporating it into a seat because this could improve comfort or aesthetics for various users. 
Regarding claims 2-7, Urai, at least as modified, further discloses the leather trim cover assembly has a first thickness at the radio-frequency weld points and a second thickness at the raised portion, the second thickness being greater than the first thickness (see figures), wherein an adhesive layer (the use of adhesive in this region is disclosed) bonds the leather upper layer and the foundation layer at the radio-frequency weld points, wherein the leather upper layer is not adhered to the foundation layer at the raised portion (in that they are separated from one another) and wherein the 
Regarding claims 9-11 and 21, Urai, at least as modified, discloses an assembly as claimed, including the geometric shaped protrusions adhesively bonded to the upper layer (as above), with dimensions apparently in the ranges claimed, but does not make this explicit.  However, as changes in size, shape, and material properties require only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device as claimed based on normal variation to improve comfort, support, or aesthetics for various users. 
Regarding claims 22-29, Urai, at least as modified, discloses an assembly as claimed (see rejections above), but may not clearly disclose the materials, sizes, and shapes as claimed.  However, as changes in size, shape, and material properties require only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device as claimed based on normal variation to improve comfort, support, or aesthetics for various users. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155.  The examiner can normally be reached on Mon-Fri 8:00 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP F GABLER/Primary Examiner, Art Unit 3636